Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16957291 filed on 06/23/2020 is presented for examination by the examiner.

Election/Restriction
Applicant’s election without traverse of invention of Group I, claim(s) 1-14, 16-21 drawn to a projection arrangement for head-up display, in the reply filed on 07/19/2022 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/EP2019/052574, with International Filing Date: 02/04/2019 that claims foreign priority to EP 18163269.6, filed 03/22/2018 (Europe). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "all anti-reflective layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, base claim 1 and intervening claim 5 do not recite limitations referring to anti-reflective layers. The reference to such anti-reflective layers is introduced in claim 7. Hence it is suggested to amend the claim or change its dependency to claim 7, in order to remove the indefiniteness issue. 
Claims 18 and 19 depend on claim 8 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tso et al. (hereafter Tso, or record, see Information Disclosure Statement of 06/23/2020) US 20170242247 A1 in view of Hatano (or record, see Information Disclosure Statement of 03/02/2022)  US 20180203228 A1. 
In regard to claim 1, Tso teaches (see Figs. 1-6)  a projection arrangement for a head-up display (HUD) (i.e. head-up display system Title, Abstract, paragraphs [10-21, 32-40], e.g. Figs. 1-3, 6), comprising:
a composite pane (laminated glass 2, paragraphs [32-40,42-46], Figs. 1-3, 6), comprising an outer pane (22, external glass panel) and an inner pane (internal glass panel 21), which are joined to one another via a thermoplastic intermediate layer (22 and 21 joined with intermediate film 23 as thermoplastic polymer film, paragraphs [32-40, 41-46], e.g. Figs. 1-3, 6), having an upper and a lower edge and an HUD region (B) (i.e. as 2 is part of the automobile windshield with lower and upper edges and head-up display section reflecting light from projection light source 1,  paragraphs [32-40]),  
an electrically conductive coating (nanofilm 3, 5 (52) with metallic layers paragraphs [32-40,42-46]) on the a surface of the outer pane or the inner pane facing the intermediate layer or within the intermediate layer (i.e. see position of 3, 5 on surface of the outer pane  22 or the inner pane 22 and facing the intermediate layer 23 or within the intermediate layer 23 as depicted in Figs. 2A-3D, 6, paragraphs [32-40,42-46); 
a projector (projection light source 1, paragraphs [32-36]) that is aimed at the HUD region (as 1 is aimed at reflecting region of 2, paragraphs [32-40], Fig. 1);
wherein the light of the projector (1) has at least one p- polarized portion (i.e. as projection light source includes p-polarized light, Abstract, paragraphs [11, 32-37], Fig.1), and wherein the electrically conductive coating (3,5) has, in the spectral range from 400 nm to 650 nm, only a single local reflection maximum for p-polarized light, with said single local reflection maximum situated in the range from 510 nm to 550 nm (i.e. as e.g. reflectance curve A3 of 3 with three metallic layers, or curve B3 with 3 and 5,  having single maximum in range 400-650 nm that is situated between 510 and 550 nm, Figs. 4, 7 paragraphs [41, 44-46]).
Tso is silent that the proportion of p-polarized light in the total light of the projector is from 20% to 80%. 
However, Hatano teaches in the same field of invention of a head-up display device (used in e.g. vehicles, see Figs. 1-4, Title, Abstract, paragraphs [01, 04-09, 15-32, 47]) and further teaches that the proportion of p-polarized light in the total light of the projector is from 20% to 80% (i.e. as the projector including display elements 12 and polarizing member 13  emits predetermined ratio of p-polarized light component and s-polarized light component associated with the reflective surface of the head-up display device, with the p-polarization light component being preferably 75% or more, while keeping s-polarized light  proportion of  e.g. 5-50%, paragraphs [24-27], in order to approximately preserve the p-polarized light component of the display light reflected by the HUD to the p-polarized light component of natural light having passed through HUD, thus preserving balance between reduction in the display brightness and reduction in the background brightness as the polarized sunglasses are used by viewer, and hence reducing a sense of discomfort imparted to the viewer, see e.g. paragraphs [06-09, 29-32]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  adapt and modify the projection light source of Tso to include both light polarization components with the proportion of p-polarized light in the total light of the projector is from 20% to 80% according to teachings of Hatano in order to preserve the p-polarized light component of the display light reflected by the HUD to the p-polarized light component of natural light having passed through HUD, thus preserving the balance between reduction in the display brightness and reduction in the background brightness when polarized sunglasses are used by viewer, and hence reducing a sense of discomfort imparted to the viewer, (see Hatano, e.g. paragraphs [06-09, 29-32]). 

Regarding claims 2 and 16, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that in the spectral range from 400 nm to 650 nm, a difference between the reflectance of the local reflection maximum and a minimally occurring reflectance for p-polarized light is at most 10%  and regarding claim 16 at most 8% (as difference between the reflectance of the local reflection maximum in A3 or B3 reflectance curves for p-polarized light and  minimally occurring reflectance for p-polarized light in A3 or B3 is less than 10%, as depicted in Figs. 4, 7 paragraphs [41, 44-46]).

Regarding claim 3, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that the reflectance for s-polarized light in the spectral range from 450 nm to 600 nm is substantially constant such that a difference between the maximally occurring reflectance and a mean as well as a difference between the minimally occurring3 4814-2335-4296.v1FISCHER, et al. - New (US National Phase of PCT/EP2019/052574)Attorney Docket: 059273-0510996reflectance and the mean are at most 5% (i.e. since the s-polarization light component reflection is from internal glass panel 21 depends on incident angle, which is set near Brewster angle, the spectral reflectance is within the above ranges, see paragraphs [33, 35-36] and Hatano, paragraphs [22-23]). 
Regarding claim 4, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that the proportion of p-polarized light in the total light of the projector (4) is from 50% to 80% (i.e. as due to modification with Hatano, the projector provides proportion of p-polarized light in the above range, see e.g. paragraphs [24-27], and base claim 1 above).   
Regarding claim 5, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that the electrically conductive coating includes at least four electrically conductive layers (as nanofilms 3, 5 (52) includes more than three metallic silver layers paragraphs [32-40,42-46, 49-51,59-61]), which are in each case arranged between two dielectric layers or layer sequences (i.e. as silver layers of 3, 5 are between dielectric layers as glass panels 21, 22 and polymer film 51, and with dielectric layers and dielectric layer sequences, see paragraphs [40, 46, 49-51, 59-61]).  
Regarding claim 6, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that the electrically conductive layers are based on silver ( as nanofilms 3, 5 (52) have silver layers paragraphs [32-40,42-46]) and have, in each case, a layer thickness from 5 to 15 nm, wherein the a total layer thickness of all electrically conductive layers (21) is from 20 nm to 50 nm (as examples 7-8 based on examples 2-3 include 10 nm Ag layers with total combined thickness of 40 nm, paragraphs [50-51, 59-61]).
  Regarding claim 9, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6)  a thickness of the intermediate layer (intermediate film 23 as thermoplastic polymer film having a thickness, paragraphs [32-40, 41-46], e.g. Figs. 1-3, 6) but is silent that thickness is variable with a wedge angle in its vertical course between the upper edge and the lower edge at least in the HUD region. However, Tso teaches in another background example such thickness that is variable with a wedge angle in its vertical course between the upper edge and the lower edge at least in the HUD region (i.e. as  wedge-shaped polymer intermediate film has a wedge-shaped cross-section decreasing from top to bottom, see paragraphs [04-05], and enabling the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solving the problem of double images (see paragraph [04-05]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the intermediate film of Tso as wedge-shaped according to background example, in order to enable the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solve the problem of double images (see paragraphs [04-05]).
Regarding claim 14, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6)  that the light of the projector (1) strikes the composite pane (2) with an angle of incidence from 60 to 70 degrees (see angle around Brewster angle of 57 degrees including the above range e.g. incident angles 55 to 70 degrees, paragraphs [33, 36]).
Regarding claim 17, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6)  that the difference between the maximally occurring reflectance and the mean as well as the difference between the minimally occurring reflectance and the mean are at most 1% (i.e. since the s-polarization light component reflection is from internal glass panel 21 depends on incident angle, which is set near Brewster angle, the spectral reflectance is within the above ranges, see paragraphs [33, 35-36] and Hatano, paragraphs [22-23]). In the alternative that the structures of 2 with panel 21 of Tso and Hatano, provide such or close minimal reflectance deviations over the recited range, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the layers of 2 and panel 21 with the incident angle such that difference between the maximally occurring reflectance and the mean as well as the difference between the minimally occurring reflectance and the mean are at most 1% in order to provide desired visible light transmissivity and adjust the color appearance to neutral color (see e.g. Tso paragraphs [21, 40]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 20, the Tso-Hatano combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6)  that the wedge angle is selected for superimposing the reflections at the interior-side surface of the inner pane and at the exterior-side surface of the outer pane or for at least reducing the distance between them (as due to combination in Tso, since the angle of wedge-shaped polymer intermediate film with wedge-shaped cross-section that is decreasing from top to bottom, see paragraphs [04-05], and enables the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solving the problem of double images, see paragraph [04-05]).   


Claims 10-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tso et al. (hereafter Tso, or record, see Information Disclosure Statement of 06/23/2020) US 20170242247 A1 in view of Hatano (or record, see Information Disclosure Statement of 03/02/2022)  US 20180203228 A1, and further in view of Takahashi et al. (hereafter Takahashi, of record, see Information Disclosure Statement dated 08/16/2021) JP 2018017839 A. 
Regarding claim 10, the Tso-Hatano combination teaches the invention as set forth above, but is silent that an anti-reflective coating is applied on the surface of the inner pane  facing away from the intermediate layer (i.e. on the surface 221 of internal glass panel 21 facing away from intermediate layer 23).  
However, Takahashi teaches in the same filed of invention of Functional Glass And Head-up Display Using The Same (see Figs. 1-10, Title, Abstract, pages 2-3, 6-7, 10-11, where a functional film 10 for HUD is used with windshield in a vehicle, and includes antireflection (AR) film, 6, see Figs. 1-3), and further teaches an anti-reflective coating is applied on the surface of the inner pane facing away from the intermediate layer (i.e.as AR film 6 on outermost inner surface of 10 on second glass plate 5 facing away from intermediate optical film 4,7, see Fig. 1, pages 2-3, 10-11, providing that light reflected on the innermost surface of the vehicle windshield is suppressed, so that the selective reflected light at the light reflecting layer becomes relatively stronger, as this effectively reduces ghost phenomenon, i.e. double image in which the images projected on the glass and the glass on the outside of the vehicle appear to be shifted). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the head-up display system of Tso to include anti-reflective coating is applied on the surface of the inner pane facing away from the intermediate layer, i.e. on the surface (221) of internal glass panel 21 facing away from intermediate layer 23, according to teachings of Takahashi where AR film 6 is applied on outermost inner surface of 10 on second glass plate 5 facing away from intermediate optical film, in order to achieve that light reflected on the innermost surface of the vehicle windshield is suppressed, so that the selective reflected light at the light reflecting layer becomes relatively stronger, as this effectively reduces ghost phenomenon, i.e. double image in which the images projected on the glass and the glass on the outside of the vehicle appear to be shifted (see Takahashi, pages 10-11). 
Regarding claim 11, the Tso-Hatano-Takahashi combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) a thickness of the intermediate layer  is substantially constant in the vertical course between the upper edge and the lower edge (as intermediate film 23 thermoplastic polymer film has constant thickness between upper and lower edges, paragraphs [32-40, 41-46], e.g. as depicted Figs. 1-3, 6).  
Regarding claim 12, the Tso-Hatano-Takahashi combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) the thickness of the intermediate layer (intermediate film 23 as thermoplastic polymer film having a thickness, paragraphs [32-40, 41-46], e.g. Figs. 1-3, 6) but is silent that thickness is variable with a wedge angle in its vertical course between the upper edge and the lower edge at least in the HUD region. However, Tso teaches in another background example such thickness that is variable with a wedge angle in its vertical course between the upper edge and the lower edge at least in the HUD region (i.e. as  wedge-shaped polymer intermediate film has a wedge-shaped cross-section decreasing from top to bottom, see paragraphs [04-05], and enabling the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solving the problem of double images (see paragraph [04-05]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and modify the intermediate film of Tso as wedge-shaped according to background example, in order to enable the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solve the problem of double images (see paragraphs [04-05]).
Regarding claim 21, the Tso-Hatano-Takahashi combination teaches the invention as set forth above, and Tso teaches (see Figs. 1-6) that the wedge angle is selected for superimposing the reflections at the electrically conductive coating and at the exterior-side surface of the outer pane or for at least reducing the distance between them (as due to combination in Tso, since the angle of wedge-shaped polymer intermediate film with wedge-shaped cross-section that is decreasing from top to bottom, see paragraphs [04-05], and enables the reflected images, seen by the driver, on the two surfaces to substantially overlap, and thus greatly solving the problem of double images, see paragraph [04-05]).   


Allowable Subject Matter

Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, the dielectric layer materials and structures in claims 7 and 13 are known, but the exact cited sequences and thicknesses cannot be rendered obvious, as such modifications can affect the main characteristics and operation of head-up display system with designed laminated glass. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. US 6259559 B1 also disclose AR film on innermost surface of laminated glass of head-up display for windshield of an automobile (e.g. elements 36, 36a-b, see Figs. 3-4 and their descriptions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872